Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. As reasoned below. 


Claim 5 it is unclear if “the parts” refers to the first pressing sensitive part and the second pressing sensitive part or generally to parts of the vehicle. Examiner recommends amending “the parts” to be “the first and second pressing sensitive parts”.
Claim 8 the “at least one signal” is unclear if it relates back to the “at least two independent signals” or not. 
Claim 9, the claim format is unclear as to its independence or dependence. The fee sheet indicates that it is a dependent claim, but it is written is an independent. If claim 7 is dropped directly into claim 9 there are antecedent basis issues. Examiner recommends making claim 9 a standard form independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nemee US 2016/0349750 A1.
As to claim 1, Nemee a method to stop or slow down a vehicle in an emergency, said vehicle comprising an emergency stop system able to cause the vehicle to stop or slow down, the emergency stop system being able to receive stop signals from users that are not driving the vehicle [Nemee: abstract, of note the occupants are not drivers in Nemee], the method comprising the steps of 
a) the emergency stop system receiving a first signal to stop the vehicle [Nemee: step 920 and related text], 
b) the emergency stop system immediately starting a timing procedure [Nemee: claim 17], 
c) the emergency stop system, within a predetermined time window, receiving a predetermined number of further signals to stop the vehicle [Nemee: step 924 and related text], 
d) the emergency stop system, if the required number of signals has been received, immediately causing the vehicle to stop or slow down [Nemee: step 928 and related text].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemee in view of Matsimura JP 2008/028661A.
As to claim 3, Nemee discloses a shut off internally (initial signal and time period based signal –failure to act), but does not disclose a signal from the list of signal types. Matsimura where at least one signal is selected from the group consisting of: a wireless stop signal from a portable electronic device [Matsimura: Fig. 1 #2a-b, and related text], a user pressing a pressing-sensitive part on the outside of the vehicle, and a user uttering or creating a sound that comprises a predetermined sound pattern, which is received by a microphone of the emergency stop system of the vehicle. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location of a stopping input of Nemee to be remote as disclosed in Matsimura because it is merely a known device in a known way with predictable results for the benefit of mobility of the control.
Allowable Subject Matter
Claim 7 allowed.
Claims 2, 4-6, and 8-9 have allowable matter.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the limitation of two independent signal that indicate a stop differ from the two independent-dependent signals of Nemee. The dependent claims are various adaptations of separate independent signals or depend on claims that have separate independent signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abhyanker US 2015/0369621 A1 disclosed are a method and a system of variable bus stops across a bus route in a regional transportation network, according to one embodiment. A method of a bus server includes analyzing a current geospatial location of a mobile device responsive to a pick up request of a prospective bus passenger, associating a closest street intersection with the current geospatial location of the mobile device, and determining if a bus route traverses the closest street intersection associated with the current geospatial location of the mobile device. A message may be communicated to the mobile device based on the determination of whether the bus route traverses the closest street intersection. A bus associated with the bus route may be instructed to pick up the .
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665